DETAILED ACTION

In view of the Appeal Brief filed on March 28, 2022, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
                                                                                                                                                                                                     


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-16, 19 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (JP 2004-11546 A), hereinafter “Oda”.
Regarding claim 1, Oda discloses an opposed-piston engine device, comprising: an opposed-piston engine (Fig. 1 (engine)) comprising a first crankshaft (Fig. 1 (4a)) and a second crankshaft (Fig. 1 (4b)), configured to rotate independently of each other; a first power transducer (Fig. 1 (9a)) operatively coupled to the first crankshaft (4a); a second power transducer (Fig. 1 (9b)) operatively coupled to the second crankshaft (4b); and, a control mechanization (Fig. 1 (11)) configured to determine a rotation phase difference between the first and second crankshafts (page 3, paragraph 2) and to cause the first and second power transducers (9a & 9b) to change the rotation phase difference between the first and second crankshafts (page 3, paragraphs 1 & 2).
Regarding claim 2, Oda discloses the opposed-piston engine device of claim 1, in which the control mechanization (11) comprises: a first rotation sensor engaging the first crankshaft (page 3, paragraph 2); a second rotation sensor engaging the second crankshaft (page 3, paragraphs 1 & 2); and, a control unit (11) which is: connected to receive signals from the first and second rotational sensors and configured to determine the rotation phase difference based on the signals received from the first and second rotational sensors (page 3, paragraphs 1-3); and, connected to transmit signals to the first and second power transducer devices (9a & 9b) which cause the first and second power transducers to change the rotation phase difference (page 3, paragraphs 1-3).
Regarding claim 3, Oda discloses the opposed-piston engine device of claim 2, in which the first and second power transducers (9a & 9b) each comprises an electric motor/generator device (page 3, paragraph 3).
Regarding claim 4, Oda discloses the opposed-piston engine device of claim 2, in which the change of the rotation phase difference changes a compression ratio of the opposed-piston engine (page 3, paragraph 3).
Regarding claim 5, Oda discloses the opposed-piston engine device of claim 2, in which the change of the rotation phase difference changes a scavenging rate of the opposed-piston engine (page 3, paragraphs 1-3).
Regarding claim 7, Oda discloses the opposed-piston engine of claim 1, in which the opposed-piston engine further comprises a cylinder (Fig. 1 (1)), and first (Fig. 1 (2a)) and second (Fig. 1 (2b)) pistons disposed for opposing sliding movement in the cylinder (1), the first piston (Fig. 1 (2a)) being coupled to the first crankshaft (Fig. 1 (4a)) and the second piston (Fig. 1 (2b)) being coupled to the second crankshaft (Fig. 1 (4b)), in which the change of the rotation phase difference between the first and second crankshafts (4a & 4b) causes a change in location of at least one of the first and second pistons (Fig. 1 (2a & 2b); page 3, paragraphs 1-3).
Regarding claim 8, Oda discloses the opposed-piston engine device of claim 7, in which the first and second power transducers (9a & 9b) each comprises an electric motor/generator device.
Regarding claim 9, Oda discloses the opposed-piston engine device of claim 8, in which the change of the location of at least one of the first and second pistons (2a & 2b) changes a compression ratio of the opposed-piston engine (page 3, paragraph 3).
Regarding claim 10, Oda discloses the opposed-piston engine device of claim 9, in which the change of the location of at least one of the first and second pistons (2a & 2b) occurs when the at least one of the first and second pistons is near a top center location in the cylinder (page 3, paragraph 2).
Regarding claim 11, Oda discloses the opposed-piston engine device of claim 8, in which the change of the location of at least one of the first and second pistons (2a & 2b) changes a scavenge rate of the opposed-piston engine (page 3, paragraphs 1-3).
Regarding claim 12, Oda discloses the opposed-piston engine device of claim 11, in which the change of the location of at least one of the first and second pistons (2a & 2b) occurs when the at least one of the first and second pistons is near a bottom center location in the cylinder (page 2, paragraph 1; page 3 paragraph 2).
Regarding claim 13, Oda discloses an opposed-piston engine device, comprising: an opposed-piston engine (Fig. 1 (engine)) comprising at least one cylinder (Fig. 1 (1)) and a pair of pistons (Fig. 1 (2a & 2b)) disposed for opposed sliding movement in a bore of the cylinder (1); a first crankshaft (Fig. 1 (4a)) coupled to a first piston (Fig. 1 (2a)) of the pair of pistons; a second crankshaft (Fig. 1 (4b)) coupled to a second piston (Fig. 1 (2b)) of the pair of pistons; the first and second crankshafts (Fig. 1 (4a & 4b)) being mechanically uncoupled from each other; a first electrical transducer device (Fig. 1 (9a)) operatively coupled to the first crankshaft (4a); a second electrical transducer (Fig. 1 (9b)) operatively coupled to a second crankshaft (4b); a first angular position encoder (page 3, paragraphs 1-3) configured to sense a rotational position of the first crankshaft (page 3, paragraphs 1-3); a second angular position encoder (page 3, paragraphs 1-3) configured to sense a rotational position of the second crankshaft (page 3, paragraphs 1-3); and, a control unit (Fig. 1 (11)) connected to receive signals from the first and second angular position encoders and configured to determine a rotation phase difference between the first crankshaft (4a) and the second crankshaft (4b) based on the signals received from the first and second angular position encoders (page 3, paragraphs 1-3); and, the control unit (11) connected to transmit signals to the first and second electrical transducer devices (Fig. 1 (9a & 9b)) which cause the first electrical transducer device and/or the second electrical transducer device to change the rotation phase difference between the first crankshaft and the second crankshaft (page 3, paragraphs 1-3).
Regarding claim 14, Oda discloses the opposed-piston engine device of claim 13, in which the first electrical transducer device (9a) comprises a first electric motor/generator device and the second electrical transducer device (9b) comprises a second electric motor/generator device.
Regarding claim 15, Oda discloses the opposed-piston engine device of claim 14, in which the change of the rotation phase difference between the first crankshaft (4a) and the second crankshaft (4b) changes a compression ratio of the opposed-piston engine (page 3, paragraphs 1-3).
Regarding claim 16, Oda discloses the opposed-piston engine device of claim 14, in which the change of the rotation phase difference between the first crankshaft (4a) and the second crankshaft (4b) changes a scavenge ratio of the opposed-piston engine (page 3, paragraphs 1-3).
Regarding claim 19, Oda discloses an opposed-piston engine device, comprising: an opposed-piston engine (Fig. 1 (engine)) comprising at least one cylinder (Fig. 1 (1)) and a pair of pistons (Fig. 1 (2a & 2b)) disposed for opposed sliding movement in a bore of the cylinder (1); a first crankshaft (Fig. 1 (4a)) coupled to a first piston (Fig. 1 (2a)) of the pair of pistons; a second crankshaft (Fig. 1 (4b)) coupled to a second piston (Fig. 1 (2b)) of the pair of pistons; the first and second crankshafts (Fig. 1 (4a & 4b)) being mechanically uncoupled so as to rotate independently of each other; a first electrical transducer device (Fig. 1 (9a)) operatively coupled to the first crankshaft (4a); a second electrical transducer (Fig. 1 (9b)) operatively coupled to the second crankshaft (4b); a first rotation sensor (page 3, paragraphs 1-3) configured to detect a rotational position of the first crankshaft (page 3, paragraphs 1-3); a second rotation sensor (page 3, paragraphs 1-3) configured to detect a rotational position of the second crankshaft (page 3, paragraphs 1-3); and, a control unit (Fig. 1 (11)) connected to receive signals from the first a second rotation sensors and configured to determine a location of the first piston (2a) with respect to the second piston (2b) based on the signals received from the first and second rotation sensors (page 3, paragraphs 1-3); the control unit (11) connected to transmit signals to the first and second electrical transducer devices (Fig. 1 (2a & 2b)) which cause the first electrical transducer device and/or the second electrical transducer device to change the location of the first piston (2a) with respect to the second piston (2b) by rotational feedback to at least one of the first crankshaft and the second crankshaft (page 3, paragraphs 1-3).
Regarding claim 21, Oda discloses the opposed-piston engine device of claim 19, in which the first and second power transducers (Fig. 1 (9a & 9b)) each comprises an electric motor/generator device.
Regarding claim 22, Oda discloses the opposed-piston engine device of claim 19, in which changing the location of the first piston (2a) with respect to the second piston (2b) changes a compression ratio of the opposed-piston engine (page 3, paragraphs 1-3).
Regarding claim 23, Oda discloses the opposed-piston engine device of claim 22, in which changing the location of the first piston (2a) with respect to the second piston (2b) changes the compression ratio during a single cycle of engine operation (page 3, paragraphs 1-3).
Regarding claim 24, Oda discloses the opposed-piston engine device of claim 19, in which changing the location of the first piston (2a) with respect to the second piston (2b) changes a scavenge efficiency of the opposed-piston engine (page 3, paragraphs 1-3).
Regarding claim 25, Oda discloses a system for controlling a position of a first piston relative to a position of a second piston moving in opposition to the first piston in a cylinder of an opposed-piston engine (page 3, paragraphs 1-3), comprising: a first crankshaft (Fig. 1 (4a)) coupled to the first piston (Fig. 1 (2a)); a second crankshaft (Fig. 1 (4b)) coupled to the second piston (Fig. 1 (2b)); the first and second crankshafts (4a & 4b) adapted to rotate independently of each other; a first electrical transducer device (Fig. 1 (9a)) operatively coupled to the first crankshaft (4a); a second electrical transducer (Fig. 1 (9b)) operatively coupled to the second crankshaft (4b); a first rotation sensor (page 3, paragraphs 1-3) operatively engaging the first crankshaft (4a); a second rotation sensor (page 3, paragraphs 1-3) operatively engaging the second crankshaft (4b); and, a control unit (Fig. 1 (11)) connected to receive signals from the first and second rotation sensors (page 3, paragraphs 1-3) and configured to determine a rotational position of the first crankshaft (4a) with respect to the second crankshaft (4b) based on the signals received from the first and second rotation sensors (page 3, paragraphs 1-3); the control unit (11) connected to transmit signals to the first and second electrical transducer devices (Fig. 1 (9a & 9b)) which cause the second electrical transducer device (9b) to change the position of the second crankshaft (4b) with respect to the first crankshaft (4a); (page 3, paragraphs 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oda.
Regarding claim 6, Oda discloses the opposed piston engine device of claim 2.
Oda fails to disclose that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Oda by incorporating that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Oda discloses the opposed-piston engine device of claim 15.
Oda fails to disclose that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Oda by incorporating that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Oda discloses the opposed-piston engine device of claim 16.
Oda fails to disclose that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Oda by incorporating that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Oda discloses the opposed piston engine device of claim 19.
Oda fails to disclose that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Oda by incorporating that the first and second rotation sensors each comprises an angular position encoder having an accuracy of at least ½ to ¼ of a degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s remarks filed on March 28, 2022 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747